                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 EPAC TECHNOLOGIES, INC.,

        Plaintiff/Counter-Defendant,
                                                    Case No. 3:12-cv-00463
 v.
                                                    Chief Judge Crenshaw
 HARPERCOLLINS CHRISTIAN                            Magistrate Judge Newbern
 PUBLISHING, INC., f/k/a THOMAS
 NELSON, INC.,

        Defendant/Counter-Plaintiff.


                                       AMENDED ORDER

       The Court’s prior order (Doc. No. 993) is AMENDED to include the underlined language

that follows:

       On December 29, 2018, counsel for Thomas Nelson provided the following status update

by email copied to all parties regarding its execution of the Court’s December 28, 2018 order (Doc.

No. 987):

       We write to provide an update on Thomas Nelson’s privilege logging. Our team of
       approximately 40 attorneys is reviewing the relevant document set and logging
       those documents that are privileged in accordance with the Court’s Order at Doc.
       987, and the log will be submitted on time. However, the vendor selected by EPAC
       has informed us that it cannot process documents for production more quickly than
       48 hours from completion of our review if the pages are to have a Bates label on
       them or more quickly than 24 hours if the documents are produced in native format
       (e.g., Microsoft .msg files), with the “Bates label” appearing only as the name of
       the file. As a result, last night we directed the vendor to proceed with processing
       in native format a grouping of approximately 10,000 documents that will be
       significantly over-inclusive of the documents that will ultimately be on the log. We
       expect to be able to provide that grouping to you by 9:00 a.m. tomorrow along with
       the log. Alternatively, we could direct the vendor to provide a document set that
       includes only the documents in question by Tuesday at 9:00 a.m., based on
       Consilio’s projected processing time requirements after our privilege review and



                                                1
       logging is complete. That would be the same time as when EPAC is to serve its
       objections to any of the logged items.

       We would appreciate your direction on whether you wish to receive the over-
       inclusive set in native format tomorrow morning or the set corresponding to the
       logging with Bates labels on pages of the documents on Tuesday morning.


       Thomas Nelson has confirmed that it will produce its privilege log to EPAC and to the

Court by 9:00 a.m. on December 30, 2018, under either scenario. Any claim of privilege not

asserted by that time may be deemed waived, except as otherwise provided by the inadvertent

disclosure provisions of Federal Rule of Civil Procedure 26, Federal Rule of Evidence 502, this

Court’s Local Rules and Administrative Orders, the parties’ joint protective order, and other

controlling legal authority.

       Reviewing an over-inclusive set of documents produced in native format would not be an

efficient use of judicial resources. Accordingly, to facilitate the Court’s consideration of any

objections to the privilege log that may be raised, the Court AMENDS its prior order as follows

(Doc. No. 987):

       Thomas Nelson shall provide to the Court for its in camera review an electronic copy of

all documents included in the privilege log identified by corresponding Bates number on the

document by no later than 9:00 a.m. on January 1, 2019.

       All other deadlines remain as set by the December 28, 2018 order.

       It is so ORDERED.




                                                   ____________________________________
                                                   ALISTAIR E. NEWBERN
                                                   United States Magistrate Judge




                                               2
